Citation Nr: 1614691	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-34 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than September 30, 2008 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

The Board recognizes the representative's attempts to raise the issue of entitlement to an initial rating in excess of 30 percent for a June 2003 award of entitlement to service connection for PTSD, to possibly include an earlier effective date, at the March 2016 hearing.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to an earlier effective date for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the March 2016 hearing, the Veteran requested to withdraw the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the present case, at the March 2016 hearing, the Veteran withdrew from consideration the issue of whether new and material evidence had been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.



ORDER

The appeal as to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is dismissed.


REMAND

Additional development of the remaining claim is required.  At the March 2016 hearing, the Veteran stated that he was in receipt of Social Security Administration disability benefits.  These are not currently of record and thus should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

In addition, the Veteran reported received treatment at VA facilities in Los Angeles, Menlo Park, and in Oregon.  While some VA treatment records are associated with the claims file, there appear to be outstanding records.  Any such records should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board observes that for the period prior to September 30, 2008, the appellant has been in receipt of a 30 percent rating for PTSD - his only service-connected disability for that time period.  Hence, while he has not met the schedular criteria for a TDIU, he may be entitled to a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(a), (b) (2015).  It does not appear, however, that the AOJ has considered whether referral to the Director, Compensation Service is warranted.  See November 2012 Statement of the Case.  Such consideration should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain all records associated with any claim for disability benefits from that agency.  Associate with the claims file any outstanding VA treatment records, to include from VA facilities in Los Angeles, Menlo Park, and in Oregon, and, in particular, for the period prior to September 2008.   The Veteran's assistance in identifying the approximate dates of treatment or other pertinent information should be requested as needed.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Then, review any additional evidence and readjudicate the issue on appeal, to include consideration of whether referral to the Director, Compensation Service for extraschedular consideration is warranted.

3. If upon completion of the above action the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


